Citation Nr: 1643306	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  15-20 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant's net worth constitutes a bar to payment of death pension.


REPRESENTATION 

Appellant represented by: New York Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.  He died in April 2004 and the Appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2014 administrative decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

At the time of the decision on appeal, the Appellant was 83 years old, with a life expectancy of 6.6 years; her net worth was $189,888; and monthly expenses exceeded income by $4,293 and would deplete her net worth in 3.6 years.  


CONCLUSION OF LAW

The net worth of the appellant is not excessive for the receipt of death pension benefits.  38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. §§ 3.274 (c), 3.275 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant seeks entitlement to nonservice-connected death pension.  She argues that at the time of her application, she was 83 years old, her medical expenses far exceed her income, her life expectancy was 6.6 years, and that her assets would be depleted in about 3.7 years.  See appellant's notice of disagreement (VA Form 21-0955), received in February 2015; appellant's appeal (VA Form 9), received in May 2015.  

Death pension benefits are available to a Veteran's surviving spouse as a result of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  38 U.S.C.A. §§ 101 (8), 1521(j), 1541(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.3 (b)(4) (2015). 

In this case, the Veteran had the required wartime service, having served more than 90 days during the Korean War.  Accordingly, the Veteran's service renders his surviving spouse eligible for death pension benefits. 

For the sake of simplicity and as it is not material to the outcome of the claim, the Board has omitted amounts less than one dollar, and very minor discrepancies in total amounts may result.  

The appellant's claim was received in August 2014.  The December 2014 rating decision that denied the claim stated that when her medical expenses were excluded, her countable income was negative (-) $4,293 per month, with a yearly deficit of $51,522.  Accordingly, the only question is whether her net worth was excessive.  

Pension payable to a surviving spouse shall be denied or discontinued when the corpus of the estate of the surviving spouse is such that under all the circumstances, including consideration of the surviving spouse's income and the income of any child for whom the surviving spouse is receiving pension, it is reasonable that some part of the corpus of the estate be consumed for the surviving spouse's maintenance.  38 U.S.C.A. §§ 1541, 1543; 38 C.F.R. § 3.274 (c).  

The terms 'corpus of estate' and 'net worth' mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275 (b).  

In determining whether the estate should have been used for the appellant's maintenance, factors to be considered include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses.  38 C.F.R. § 3.275 (d).

The Board notes that VA's pension program is intended to give beneficiaries a minimum level of financial security; it is not intended to protect substantial assets or increase the beneficiary's estate for the benefit of heirs.  Pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that she could use it for living expenses.  The basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet the claimant's basic needs without assistance from VA.  Thus, if net worth is a factor for the benefit claimed, VA should consider if it is reasonable, under all the circumstances, for the claimant to consume some of her estate for maintenance.  If a claimant's assets are sufficiently large that the claimant could live off of these assets for a reasonable period of time, pension should be denied for excessive net worth.  If net worth is later depleted, the claimant can reopen the pension claim.  There are no precise guidelines, however, which establish what size estate would preclude the payment of pension.  What constitutes excessive net worth is a question of fact for resolution after considering the facts and circumstances in each case.  See VA Adjudication Procedure Manual, M21-1MR, Part V.iii.1. J, Topic 67, Blocks g, h (February 13, 2007); see also M21-1MR, Part V.iii.1. J, Topic 70, Block a (February 13, 2007).  

There is no specific dollar limitation on net worth (as opposed to income) that bars an otherwise eligible claimant from receiving pension benefits under 38 C.F.R. § 3.274.  However, as a general rule, VBA's adjudication manual directs the rating agency to undertake development action to determine if net worth is excessive for any claimant who has an estate of $80,000 or greater.  See M21-1MR, V.i.3 and V.iii.1.J.70.

The basic issue in evaluating net worth is to determine whether or not the claimant's financial resources are sufficient to meet the claimant's basic needs without assistance from VA.  Thus, if net worth is a factor for the benefit claimed, VA should consider if it is reasonable, under all the circumstances, for the claimant to consume some of his/her estate for maintenance. 

Further, 38 C.F.R. § 3.275 provides the criteria for evaluating net worth. The following rules are for application in determining the corpus of estate or net worth of a claimant.  The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life. 

In determining whether some part of the claimant's estate should be consumed for the claimant's maintenance, consideration will be given to the amount of the claimant's income together with the following: Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents who meet the definition of member of the family (the definition contained in 38 C.F.R. § 3.250 (b)(2) is applicable to the improved pension program); potential rate of depletion, including unusual medical expenses under the principles outlined in 38 C.F.R. § 3.272 (g) for the claimant and the claimant's dependents. 

The issue on appeal is whether the appellant's net worth is excessive for purposes of granting VA nonservice-connected death pension benefits.

In her claim (VA Form 21-534 EZ), received in August 2014, the appellant indicated the following: she received monthly benefits from the Social Security Administration of $1,362, and monthly payments of $518 from a pension.  She had 37,690 in interest-bearing accounts, and $152,197 in "stocks, bonds, mutual funds, etc."  She had monthly payments that included $6,571 to an assisted living center.  

An Eligibility Verification Report (VA Form 21-0518-1), dated in May 2016, shows that the appellant indicated that she did not have any unmarried, dependent children.  She indicated that she had been a patient in a nursing home since July 2014.  She reported the following: she receives monthly Social Security benefits in the amount of $1,281, and monthly benefits of $518 from a pension.  She has received $1,804 in interest and dividends, year-to-date. She had sold $45,053 in stock in August 2016, which she deposited into her checking account.  Her net worth consisted of $35,152 in a checking account, and $6,385 in a savings account, and $51,580 in stocks.   

The RO's statement of the case, dated in March 2015, notes the following: the appellant's reported net worth was $189,888.  Her monthly income, from Social Security benefits and retirement, and her monthly interest and dividends ($544) has also been considered, which totaled $2,425 ($1,362 + $518 + $544).  Her monthly medical expenses were $6,719.  She had a monthly deficit of $4,293 ($2,425 - $6,719).  Her monthly deficit, multiplied by 12, equaled a yearly deficit of $51,522.  To calculate the amount of time it would take for her net worth to be depleted, her divided was divided by her monthly deficit, which was 3.6 years ($189,888 divided by $51,552).   

At the time her claim was received, the appellant's life expectancy was 6.6 years.
 See M21-1MR, Part V.iii.1.J.6.a.

The Board finds that the appellant's net worth does not constitute a bar to payment of death pension benefits.  The RO concluded that the appellant's net worth would be depleted in approximately 3.6 years.  This is only about halfway through her life expectancy.  Additionally, at the time the determination was made, the appellant had indicated that she was about 83 years old and that her physical condition was deteriorating, such that her medical and other care expenses could only be expected to increase over the remainder of her life.  See also July 2014 VA examination for housebound status or permanent need for regular aid and attendance (VA Form 21-2680), dated in July 2014 (noting the need for assistance in bathing and tending to other hygiene needs).  It is therefore reasonable to assume that the cost of maintenance of the health of the appellant is likely to increase in the near future and to become overwhelming as compared to her income plus the remaining value of her estate.  As such, the Board has concluded that it is unlikely that there will be any buildup of the estate of the appellant during the remainder of her lifetime. The Board therefore finds that the appellant's net worth is not excessive, given her life expectancy, financial situation, rapid rate of depletion and health status.  Accordingly, the Board finds that the appellant's net worth is not a bar to payment of death pension benefits. 

Since the entire benefit sought on appeal has been granted, the Board finds that no purpose would be served by undertaking an analysis of whether there has been sufficient compliance with the notice and duty to assist requirements set forth in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  


ORDER

The appellant's net worth does not constitute a bar to payment of death pension, and the appeal is therefore granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


